274 So. 2d 311 (1973)
Johnny Mack JACKSON
v.
STATE of Alabama.
4 Div. 319.
Supreme Court of Alabama.
March 8, 1973.


*312 ON REMANDMENT FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM.
The question presented in this case is identical to that presented in Swain v. State, 290 Ala. 123, 274 So. 2d 305, this day decided. On the authority of that case, we modify and affirm.
Johnny Mack Jackson was convicted of rape and received a death sentence. This court remanded the cause for further proceedings, Jackson v. State, 285 Ala. 564, 234 So. 2d 579. The judgment of conviction was affirmed by this court in Jackson v. State, 286 Ala. 287, 239 So. 2d 303.
In Jackson v. Alabama, 408 U.S. 938, 92 S. Ct. 2866, 33 L. Ed. 2d 757, the Supreme Court of the United States vacated the judgment against Jackson insofar as the death penalty is imposed, but left undisturbed the adjudication of Jackson's guilt of the crime for which he was tried and convicted and remanded the cause to this court for further proceedings.
Following Swain, supra, and on authority of that decision, the death sentence imposed on the defendant, Johnny Mack Jackson, is vacated and set aside. In lieu and instead thereof, the sentence is corrected and modified to provide that the said Johnny Mack Jackson be imprisoned in the State penitentiary for the term of his natural life. The clerk of this court shall furnish a certified copy of this order to the clerk of the Circuit Court of Coffee County, and the clerk of that court shall issue a commitment in this case based upon this sentence of life imprisonment and shall forward the commitment to the Board of Corrections.
A copy of this opinion shall also be transmitted to the Court of Criminal Appeals because that court acquired jurisdiction of criminal matters after the instant case was originally decided by this court.
It follows that except as to the death sentence, the judgment of the circuit court is affirmed. With regard to the death sentence, the judgment of the circuit court is modified and the sentence is reduced to life imprisonment, and as modified, the judgment is affirmed.
Modified and affirmed.
MERRILL, HARWOOD, BLOODWORTH, MADDOX and JONES, JJ., concur.
HEFLIN, C. J., and COLEMAN, McCALL and FAULKNER, JJ., dissent.
HEFLIN, Chief Justice (dissenting).
My views are the same as contained in my dissenting opinion in Swain v. State, 290 Ala. 123, 274 So. 2d 305, 7 Div. 796.
McCALL, Justice (dissenting).
My views have already been expressed in the dissenting opinion of Justice Coleman in Swain v. State, 290 Ala. 123, 274 *313 So.2d 305, 7 Div. 796, and I adopt that dissent as my dissent in this case.
COLEMAN and FAULKNER, JJ., concur.